Opinion filed January 15, 2015




                                       In The


        Eleventh Court of Appeals
                                     __________

                                 No. 11-14-00192-CV
                                     __________

      IN THE INTEREST OF A.N.R. AND Z.C.R., CHILDREN


                     On Appeal from the 118th District Court
                                 Howard County, Texas
                           Trial Court Cause No. 49,237


                      MEMORAND UM OPI NI ON
      This is an appeal from an order terminating the parental rights of the mother
and father of A.N.R. and Z.C.R. The mother timely filed an appeal. In ten issues
on appeal, she challenges the legal and factual sufficiency of the evidence to
support termination. We affirm.
      The termination of parental rights must be supported by clear and
convincing evidence. TEX. FAM. CODE ANN. § 161.001 (West 2014). To determine
if the evidence is legally sufficient in a parental termination case, we review all of
the evidence in the light most favorable to the finding and determine whether a
rational trier of fact could have formed a firm belief or conviction that its finding
was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89
S.W.3d 17, 25–26 (Tex. 2002). To terminate parental rights, it must be shown by
clear and convincing evidence that the parent has committed one of the acts listed
in Section 161.001(1)(A)–(T) and that termination is in the best interest of the
child. FAM. § 161.001.
      With respect to the best interest of a child, no unique set of factors need be
proved.   In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet.
denied). But courts may use the non-exhaustive Holley factors to shape their
analysis. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include,
but are not limited to, (1) the desires of the child, (2) the emotional and physical
needs of the child now and in the future, (3) the emotional and physical danger to
the child now and in the future, (4) the parental abilities of the individuals seeking
custody, (5) the programs available to assist these individuals to promote the best
interest of the child, (6) the plans for the child by these individuals or by the
agency seeking custody, (7) the stability of the home or proposed placement,
(8) the acts or omissions of the parent that may indicate that the existing parent-
child relationship is not a proper one, and (9) any excuse for the acts or omissions
of the parent. Id. Additionally, evidence that proves one or more statutory grounds
for termination may also constitute evidence illustrating that termination is in the
child’s best interest. C.J.O., 325 S.W.3d at 266.
      In this case, the trial court found that the mother had committed four of the
acts listed in Section 161.001(1)—those found in subsections (D), (E), (N), and
(O). Specifically, the trial court found that the mother had knowingly placed or
                                          2
knowingly allowed the children to remain in conditions or surroundings that
endangered the children’s physical or emotional well-being; that the mother had
engaged in conduct or knowingly placed the children with persons who engaged in
conduct that endangered the children’s physical or emotional well-being; that the
mother had constructively abandoned the children; and that the mother had failed
to comply with the provisions of a court order that specifically established the
actions necessary for her to obtain the return of the children, who had been in the
managing conservatorship of the Department of Family and Protective Services for
not less than nine months as a result of the children’s removal from the parents for
abuse or neglect. The trial court also found, pursuant to Section 161.001(2), that
termination of the mother’s parental rights would be in the best interest of the
children.
        In July 2013, when the Department initially became involved with the
family in this case, there were concerns about the parents’ supervision and care of
the children, the parents’ use of marihuana, and their violent outbursts.        The
Department ultimately removed the children from their parents’ care. At the time
of removal, A.N.R. was three years old, and Z.C.R. was approximately six weeks
old.
        The mother admitted that she had used marihuana prior to removal and also
while this case was pending and that she had taken prescription pills without a
prescription. When ordered to take random drug tests while this case was pending,
the mother was generally a no-show. At the time of the final hearing, two criminal
charges were pending against the mother: minor in consumption and theft. The
mother, who had been homeless for a period of time while this case was pending,
had recently begun residing at Genesis Center, which offered a faith-based
program to help the mother get her life together, get off drugs, and get her children
back.
                                          3
      Although the father appeared in person at the final hearing, he had recently
been arrested and was in jail for possessing a controlled substance. The father
admitted that domestic violence occurred between him and the children’s mother
while the children “were there in the home.” The father also admitted on-and-off
use of marihuana and an inability to provide for his children.
      Upon removing the children, the trial court ordered the mother to participate
in various services that were necessary for her to obtain the return of her children.
The uncontroverted evidence at trial showed that the mother did not complete the
court-ordered services and, thus, failed to comply with the trial court’s order. The
mother continued to use drugs and did not appear for random drug tests as
requested. She also failed to maintain stable housing, failed to complete parenting
classes, failed to complete a drug and alcohol assessment, failed to attend
counseling, refused to take medications prescribed for her by MHMR, and failed to
go to Safe Place. The mother asserts on appeal that her failure to comply was due
to her youthful age (nineteen years old at the time of the final hearing), lack of
understanding, and lack of support.
      The Department’s goal for the children was termination and unrelated
adoption. The Department’s conservatorship caseworker testified that she believed
termination of the parents’ rights and adoption by the current foster family would
be in the best interest of the children. The children’s guardian ad litem, a CASA
volunteer, agreed with the Department. At the time of the final hearing, the
children had lived with their current foster parents—the prospective adoptive
family—for about six months. The children were bonded with their foster parents
and wanted to remain with them. Based upon A.N.R.’s statements and actions
during therapy sessions, the CASA volunteer had concerns that A.N.R. had been




                                          4
physically and sexually abused while in the care of her mother and father. 1
A.N.R., however, had blossomed in the care of the foster parents.
      The record contains clear and convincing evidence that the mother failed to
comply with the provisions of a court order that specifically established the actions
necessary for her to obtain the return of the children, who had been in the
conservatorship of the Department for more than nine months and who had been
removed due to abuse or neglect. The mother used drugs during the removal
period, and she failed to complete parenting classes, attend counseling, or maintain
stable housing as required by her family service plan and ordered by the trial court.
Section 161.001(1)(O) does not “make a provision for excuses” for the parent’s
failure to comply with the court-ordered services. In re J.S., 291 S.W.3d 60, 67
(Tex. App.—Eastland 2009, no pet.) (quoting In re T.N.F., 205 S.W.3d 625, 631
(Tex. App.—Waco 2006, pet. denied)).                      Clear and convincing evidence also
reflected that the children had been removed due to abuse or neglect and that they
had been in the care of the Department for well over nine months. Consequently,
the evidence is legally and factually sufficient to support the trial court’s finding
under Section 161.001(1)(O). The mother’s ninth and tenth issues are overruled.
      Because a finding that a parent committed one of the acts listed in
Section 161.001(1)(A)–(T) is all that is required and because we have held that the
evidence is sufficient to support the trial court’s finding under subsection (O), we
need not address the mother’s third, fourth, fifth, sixth, seventh, or eighth issues in
which she challenges the findings made pursuant to subsections (D), (E), and (N).
See TEX. R. APP. P. 47.1.
      In her first and second issues, the mother challenges the finding that
termination of her rights would be in the best interest of her children. We hold
that, based on clear and convincing evidence presented at trial and the Holley
      1
       We note that the trial court took judicial notice of the court’s file.

                                                     5
factors, the trial court could reasonably have formed a firm belief or conviction
that termination of the mother’s parental rights would be in the best interest of each
of the children. See Holley, 544 S.W.2d at 371–72. Upon considering the record
as it relates to the desires of the children, the emotional and physical needs of the
children now and in the future, the emotional and physical danger to the children
now and in the future, the parental abilities of the mother and the foster parents
seeking to adopt the children, the plans for the children by the Department, the
instability of the mother’s home, the stability of the children’s placement, and the
acts and omissions indicating that the parent-child relationship was not a proper
one, we hold that the evidence is sufficient to support the finding that termination
of the mother’s parental rights is in the best interest of the children. See id. The
mother’s first and second issues are overruled.
      We affirm the trial court’s order of termination.




                                                    JIM R. WRIGHT
                                                    CHIEF JUSTICE


January 15, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          6